 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     FREDERICK TANNER,                                  Case No. 2:16-cv-0581 TLN KJN P
12
                                            Petitioner, [PROPOSED] ORDER
13
                     v.
14

15   STU SHERMAN,
16                                        Respondent.
17

18           Respondent has moved for a 30-day enlargement of time within which to file a response to

19   the petition in this matter.

20           Good cause appearing, IT IS HEREBY ORDERED that:

21           1. Respondent’s motion (ECF No. 64) is granted; and

22           2. The response to the petition shall be filed on or before December 26, 2018.

23   Dated: November 28, 2018

24

25

26   /tann0581.ext

27

28
